Dewey, J.
Various exceptions were taken to the rulings made at the trial of the present case, which will be considered in their order.
*4831. We see no cause for any objection on the ground that the bond was not duly executed by the defendants. It is true that the bond was first signed by the surety, but before its delivery to the plaintiff it was executed by the principal. It was quite immaterial as to the order of the signatures, the same having been fully executed by all who purported to be parties to the obligation.
2. The facts shown as to the publication and delivery of the award are sufficient. By the stipulation in the bond, the award was to be made in writing and ready to be delivered to the parties on or before the 6th of March 1862. It appears that the award was duly made and sealed up and left with one of the arbitrators, and that the parties appeared before him in February 1862, and the award was then read to them at their request. No further publication was required to give effect to the award.
3. The court properly rejected the offer of oral evidence by the defendants to show that the arbitrators in making up their award, “ considered in the amount awarded the agreement of Rundell not to appear and testify against La Fleur.” As an attempt to impeach the award for misconduct of the arbitrators, it would perhaps be quite sufficient to say that the proposed offer of proof falls short of that definitiveness and precision required in such cases. But, upon broader grounds, it was properly rejected.. The defendants were allowed the fullest opportunity to establish the illegality of the bond. The facts set forth in their answer as to the circumstances under which they executed the bond, had they been established by proof to the satisfaction of the jury, would have required a verdict for the defendants; but they were not found by the jury to be true. The defendants seek also to impeach the award. This is a much narrower field for the introduction of evidence; and especially so, when nothing objectionable appears on the face of the award.
This submission was made in the broadest terms, and, after stating a particular claim, adds, “ and all demands concerning toe same, and all actions, causes of action, controversies or demands whatsoever depending by or between the said parties.” *484The arbitrators, by force of this submission, were constituted sole judges of both fact and law, as to all matters thus submitted to them. It is not a subject of inquiry whether they came to proper conclusions upon these matters. The books of reports are full of decisions adverse to revising the proceedings of a board of arbitrators clothed with unlimited powers as to their action, when there has been no corruption or partiality on the part of the arbitrators, or fraud practised by the prevailing party, holding that the court will not, in an action at law upon an award, inquire whether the arbitrators have judged right or wrong. The language of the court is, in such cases, “ You have constituted your own tribunal; you are bound by its decision.” It is only in the case of errors apparent upon the face of the award, or where it is shown that the arbitrators have failed through mistake to give effect to their own intentions, that the courts have, in the absence of fraud or corruption, been disposed to open the inquiry into the grounds of the decision of the arbitrators, or allow it to be impeached.
The cases of Boston Water Power Co. v. Gray, 6 Met. 131; Mitchell v. Bush, 7 Cow. 185; Smith v. Cutler, 10 Wend. 589; Brown v. Green, 7 Conn. 536; Bell v. Price, 2 Zabr. 578; Brown v. Leavitt, 26 Maine, 251; Hodgkinson v. Fernie, 3 C. B. (N. S.) 202, will be found to sustain these views.
It seems therefore that the court, under the circumstances, properly refused to allow the introduction of the evidence which was offered.
4. The testimony of Ralph Day was properly admitted. The question before the jury was, whether this bond was given upon an agreement on the part of the plaintiff that if La Fleur would give him such a bond, he would leave the Commonwealth and not appear to testify as a witness against him in the criminal prosecution. The testimony was conflicting upon this point. No evidence had been offered as to what took place at the time when the bond was signed by La Fleur. The plaintiff was allowed to ask the witness, Day, who was present at the execution of the bond, if any such thing was said at the time the bond was signed. This was a point of time properly *485the subject of inquiry. It did not negative the fact of other statements made at other times, if such were shown, but it did meet one point of time, and tended to show that no such agreement was made then. It may have been testimony very limited in its application, and not of a controlling character, but it was not incompetent.
5. The court properly declined to rule that the evidence of Eli H. Patch should be excluded, and that the same was not competent evidence for the jury. The question propounded to this witness was entirely proper and accurate in its form. The witness having stated that he had known the person to whom the inquiry related for a long period of time, was asked to state what his general reputation was for truth and veracity ? The reply was, “ he could not. say he had not heard it called in question ; that he had heard it called in question to a limited extent.” This evidence was properly given in the presence of the jury. The weight of it was for the jury and not for the court to consider. ' It was held by the court in Bates v. Barber, 4 Cush. 108, that the inquiry as to the amount and means of knowledge on the part of a witness called to testify to the general reputation of another witness was for the jury, in order to enable them to satisfy themselves as to the weight and importance of the testimony. It was further said that there is no question of competency for the court to settle in regard to the knowledge of witnesses called to testify to the point of reputation for truth and veracity.
But further, the court did fully instruct the jury upon the nature of testimony of this character, and that the importance of it would depend much upon its being shown to be the common speech of his neighbors and those who knew his character for truth, and thus guarded the jury from giving it greater weight than was proper. This exception cannot avail.

Exceptions overruled.